Citation Nr: 0120104	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-11 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted a increased rating for the 
veteran's service-connected post-traumatic stress disorder to 
10 percent.  The veteran appealed for a higher rating.  In a 
July 2000 decision, the RO granted an increased rating for 
post-traumatic stress disorder to 50 percent, effective from 
the date of receipt of the increased rating claim (July 24, 
1998).  

A VA psychiatrist in June 2000 opined that the veteran was 
unemployable.  While the examiner did not specifically 
attribute the veteran's inability to work to service-
connected disabilities alone, the Board finds that a claim 
for a total rating based on individual unemployability has 
been raised by the record.  As the issue has not been 
developed or certified for appellate review it is referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran's post-traumatic stress disorder is manifested by 
nightmares, sleep disturbance, intrusive thoughts, 
depression, flashbacks or hallucinations, suicidal ideation 
and irritability; it is not productive of total social and 
industrial impairment.  


CONCLUSION OF LAW

The criteria for a 70 rating percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
connection, it is apparent that the RO notified the claimant 
and his representative of the medical evidence needed to 
substantiate the claim in the statement of the case and 
subsequent supplemental statements of the case, and the 
veteran has been afforded two VA psychiatric examinations, 
which evaluated the status of his post-traumatic stress 
disorder.  The VA examinations are adequate for rating 
purposes.  There is no indication that there is any 
additional relevant evidence available that has not been 
obtained. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

Factual Background.  The veteran's service separation 
examination was performed in January 1946.  The veteran was 
wounded when his ship was sunk in the English Channel in 
April 1944.  The separation examination includes a diagnosis 
of mild anxiety state.  

The RO granted service connection for an anxiety neurosis in 
a February 1946 rating decision.  A noncompensable rating was 
assigned.  The veteran filed a claim for an increased rating 
for his service-connected neurosis in July 1998.  He asserted 
it had increased in severity.  He had nightmares, cold sweats 
and a startle response.  

The veteran was afforded a VA examination in September 1998.  
The veteran was punctual and appropriately dressed.  He 
maintained eye contact and related in a polite, friendly, 
cooperative and affectively positive fashion.  He was 
spontaneous and injected humor.  He was well oriented, 
logical and coherent.  His recent and remote memory were 
intact.  The veteran was married and spoke proudly of his 
spouse, children and grandchildren; he noted that he and his 
spouse had been married fifty years.  The veteran had worked 
consistently through his adulthood and was now retired.  His 
speech was normal in tempo, with appropriate animation.  The 
veteran became tearful when describing his combat exposures 
and related losses.  His sleep pattern was fair, except when 
it was interrupted with nightmares.  He had nightmares two or 
three times per month.  He reported having war related 
nightmares since the time of his discharge from the service.  
They had increased in frequency in recent years.  He tended 
to awaken in a fright, perspiring and yelling.  He disrupted 
his wife's sleep.  He had intrusive thoughts about the war.  
He visualized the faces of the dead soldiers floating in the 
sea with him as they appeared in 1944.  He denied untoward 
depression or suicidal ideation.  He emphasized the 
importance of his wife's support.  He reported no ideas of 
reference or delusions.  He was entirely credible and 
forthright.  He correctly subtracted 7 from 100 but could not 
proceed further with serial 7's.  His interpretation of 
simple proverbs was satisfactorily abstract.  The veteran 
retired in March of 1987.  His last job was with the Highway 
Department.  He operated a backhoe, was a mechanic, drove a 
truck and was a flagman.  The veteran had not received any 
psychiatric care.  The veteran had attempted to overcome his 
pain and psychological distress throughout his lifetime in 
the interest of supporting his family.  He spend his time 
"piddling around my place."  He did yard work, fished or 
performed other household repairs.  He got up at five in the 
morning, watched the news on television, ate breakfast, and 
then went outside to "piddle."  He spent his afternoons in 
a similar fashion.  He often took a noon nap or an afternoon 
walk.  He spent his evenings with his spouse, watching 
television, movies, and discussing current events.  He went 
to bed at nine.  

The diagnosis was chronic post-traumatic stress disorder, 
mild and intermittent manifestations.  A Global Assessment of 
Functioning (GAF) score of 75 was assigned.  

Based on that evaluation the RO granted an increase rating to 
10 percent in a March 1999 rating decision.  The veteran's 
service-connected psychiatric disability was redesignated as 
post-traumatic stress disorder rather than an anxiety 
disorder.  The 10 percent rating was made effective back to 
the date of his claim for an increased rating.  The veteran 
submitted a notice of disagreement in April 1999.  The RO 
issued a statement of the case to the veteran in May 1999.  
VA records from May 1999 reveal the veteran reported having 
nightmares.  He expressed interest in a Mental Health 
consult.  July 1999 VA treatment records noted a history of 
nightmares.  August 1999 notes indicated Trazadone had 
helped.  There was no suicidal or homicidal ideation.  The 
impression was post-traumatic stress disorder with 
depression.  Elavil was also prescribed.  In September 1999 
the veteran reported improvement.  It was noted that he 
barely had nightmares.  His emotions were more under control 
and he was not as labile.  The impression was that his post-
traumatic stress disorder was improving.  

The veteran submitted his substantive appeal to the RO in 
June 1999.  

The veteran was afforded a second VA examination in June 
2000.  The veteran was casually and cleanly dressed.  His 
speech was slow, but clear and coherent.  He was not 
particularly confused, suspicious or delusional.  He was able 
to recall events.  He had some memory deficit for recent and 
remote events, but with some prompting he was able to recall 
names and dates better.  Since his retirement and his 
impairment of recent memory, he seemed more exposed to 
memories of his involvement in World War II, especially the 
incident in the English Channel.  He was now experiencing 
more frequent intrusive memories of the event.  He seemed to 
have hallucinations of that event, especially of people in 
the water, calling and yelling.  He had some flashbacks.  He 
had nightmares of the event.  He was more restless and seemed 
more irritable.  Previously he had been able to channelize 
his experiences into work and stayed busy enough.  He was 
having increasing problems coping with the war, especially 
what happened in the English Channel, in France and during 
the Battle of the Bulge.  He was depressed.  He had 
difficulty sleeping although his appetite was "okay."  He 
was quite tense.  He had difficulty relaxing and had several 
somatic problems.  He had a startle response.  Even though he 
stated that he would not kill himself he had ideas of 
suicide.  He was irritable and had some difficulty relating 
to people.  

The diagnosis was post-traumatic stress disorder with added 
dysthymia and a generalized anxiety disorder related to post-
traumatic stress disorder.  The current level of functioning 
was assigned a GAF of 50.  The examiner commented that the 
veteran was active in the Mental Health Clinic.  He was not 
employable and tried to stay busy in order to forget.  

In July 2000 the RO granted an increased rating to 50 percent 
for post-traumatic stress disorder.  The rating was made 
effective as of July 1998, the date of his claim for an 
increased rating.  A supplemental statement of the case was 
sent to the veteran that same month.  

The RO sent the veteran a letter in April 2001.  The purpose 
of the letter was to inform the veteran of the Veterans 
Claims Assistance Act of 2000.  The letter stated VA had 
obtained the veteran's VA outpatient treatment records dated 
from July 1996 to April 2001.  The letter requested that the 
veteran submit any additional evidence.  It suggested he 
consider any records of treatment since 1998 at either a VA 
or private facility.  The letter explained VA would assist in 
requesting records.  

A supplemental statement of the case was furnished to the 
veteran in April 2001.  The veteran's representative 
submitted written argument in July 2001.  They asserted the 
evidence supported the granted of a 100 percent rating based 
on his nightmares, sleeping difficulties, intrusive memories 
and frequent expressions of suicidal ideation.  

Analysis.  During the pendency of the appeal the RO granted 
the veteran a 50 percent evaluation for post-traumatic stress 
disorder.  When the Board compared the symptoms of post-
traumatic stress disorder experienced by the veteran with the 
criteria for a 70 percent rating, some of the symptoms 
matched those listed in the diagnostic code.  The veteran has 
reported some suicidal ideation.  He has deficiencies in mood 
demonstrated by his treatment for depression.  While he has 
been able to maintain effective relationships, as 
demonstrated by his marriage of over fifty years and his 
sustained interest in his children and grandchildren, there 
is no indication of obsessional rituals, and it has been 
observed that the veteran is  oriented and well groomed with 
logical and coherent speech, it is also apparent that he has 
had difficulty adapting to his retirement and lack of 
activity due, in part, to his mental status.  Thus, the 
evidences shows some, but not all of the criteria for a 70 
percent rating are shown.  
It is not necessary that the veteran demonstrate each and 
every symptom listed in the diagnostic codes to meet the 
criteria for a rating.  When comparing the symptoms and 
severity of his impairment the Board has determined that the 
veteran's symptoms of post-traumatic stress disorder more 
nearly approximate those designated to warrant a 70 percent 
rating.  This section provides that if there is a question as 
to which of two evaluations should be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000). 

In further support of this conclusion, the Board notes that 
the June 2000 VA psychiatric examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, which is 
consistent with severe social and industrial impairment.  The 
Court noted in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) that GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  In Richard v. Brown, 9 Vet. App. 266, 
267 (1996), the Court noted that a GAF of 50 is defined as 
"Serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job.)"  

The veteran's representative has asserted a 100 percent 
rating should be assigned based on the Global Assessment of 
Functioning score assigned on the last VA examination and the 
finding that the veteran is currently unemployable.  The 
evidence demonstrates the veteran is oriented and has no 
gross impairment of his thought processes or communication.  
The veteran told the VA examiner in September 1998 that he 
had no delusions.  He did report having intrusive thoughts 
and nightmares.  He had what the VA examiner in June 2000 
characterized as hallucinations about being in the water 
after his ship was sunk in World War II and he heard people 
in the water calling and yelling.  However, there is no 
indication in the record that he has behaved inappropriately 
or is a danger to himself or others.  He was oriented and 
well groomed, able to perform the activities of daily living, 
and worked around his home doing repairs.  He had some memory 
deficit for recent and remote events, but there is no 
indication in the record of an inability to remember the 
names of his relatives.  He was able to recount his past 
occupations.  Other than the flashbacks or hallucinations, 
the June 2000 examination report reveals no other symptoms 
required for a 100 percent rating.  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), in response 
to a Court order, the Secretary stated that the criteria for 
Diagnostic Code 9411 (under the old criteria for rating 
mental disorders), for a 100 percent rating "are each 
independent bases for granting a 100 percent rating."  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") upheld that interpretation.  A 
reading of the new criteria clearly indicates that it also 
contemplates that 100 disability is due to "such" symptoms 
causing total impairment.  There is nothing in the 
regulations or diagnostic code that indicates the veteran 
must exhibit all or most of the listed symptoms.  

In this case rather than being unable to work due to his 
post-traumatic stress disorder the veteran's work helped him 
to cope.  According to his recital of his work history he 
worked continuously until his retirement in 1987.  The VA 
examiner in September 1998 noted the veteran had overcome his 
pain and psychological distress throughout his lifetime in 
the interest of supporting his family.  In June 2000 it was 
noted that previously he had been able to channelize his 
experiences into work and stayed busy.  It is only after his 
retirement the veteran requested treatment for post-traumatic 
stress disorder.  It was also noted that since his retirement 
and his recent memory impairment he seemed more exposed to 
memories of World War II.  The Board has concluded the 
veteran's post-traumatic stress disorder alone did not cause 
him to be unemployable.  The VA psychiatric examiner in June 
2000 did not opine that the veteran was unemployable due 
solely to his post-traumatic stress disorder.  The records 
show that, in addition to post-traumatic stress disorder, 
service connection is in effect for a lung disability 
secondary to mustard gas exposure and residuals of a shell 
fragment wound of the back.  There is also indication of 
nonservice-connected disabilities, to include osteoarthritis 
of the cervical and lumbar spine.  For that reason the Board 
has referred the issue of a total rating for individual 
unemployability based on service connected disability to the 
RO for development (see Introduction, supra).  

The veteran's post-traumatic stress disorder most nearly 
approximates the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.125-4.130, Diagnostic Code 9411 (2000).  As the 
preponderance of the evidence is against a finding that his 
post-traumatic stress disorder is productive of total social 
and industrial impairment, the benefit of the doubt doctrine 
is not applicable, and a 100 percent schedular rating is not 
warranted.  See generally, Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

An increased rating to 70 percent for post-traumatic stress 
disorder is granted, subject to regulations governing the 
award of monetary benefits.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



